Citation Nr: 1048431	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arterial occlusive 
disease of the right lower extremity, claimed as secondary to 
service-connected phlebitis of the left leg with obliteration of 
deep venous circulation.  

2.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for arterial occlusive disease of the right 
lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from June 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in June 2010.  A 
transcript is associated with the claims file. 

It appears that the RO has adjudicated the claims on appeal as a 
single claim, having considered the Veteran's claim seeking 
compensation under the provisions of 38 U.S.C.A. § 1151 and 
service-connected compensation under 38 U.S.C.A. § 1110 for 
arterial occlusive disease as separate theories of entitlement 
for the same claim.  However, a claim for benefits under section 
1151 is not based upon service connection under section 1110.  
Compensation under 38 U.S.C.A. § 1151 is awarded in the same 
manner as if an additional disability were service connected, 
where such disability resulted from VA medical care, unrelated to 
the Veteran's military service.  Consequently, and in the 
interest of clarity, the Board has separated the issues, as one 
seeking service connection for arterial occlusive disease of the 
right lower extremity and the other seeking compensation under 
section 1151 for arterial occlusive disease of the right lower 
extremity, as reflected on the first page of the present 
decision. 

In this regard, the Board recognizes that the RO previously 
denied the claim of service connection for a right leg venous 
condition claimed as secondary to his service-connected left leg 
disability, in April 1987.  The Veteran was advised of the 


decision and his appellate rights, but did not appeal the 
decision.  Thus, the decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

Nonetheless, while there is current evidence of arterial 
occlusive disease of the right lower extremity, the evidentiary 
record at the time of the April 1987 rating decision did not 
contain such a diagnosis.  The U.S. Court of Appeals for the 
Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 
2008), held that a claim for one diagnosed disease or injury 
cannot be prejudiced by the result in a prior claim for a 
different diagnosed disease or injury.  Rather, the two claims 
must be considered independently.  See Ephraim v. Brown, 82 F. 3d 
399 (Fed. Cir. 1996).  

Thus, in consideration of the foregoing, the Board will consider 
the Veteran's service connection claim involving a right leg 
disorder as an original claim rather than a request to reopen the 
previously denied claim, which would require the presentation of 
new and material evidence sufficient to reopen the claim before 
evaluating the claim on the merits.  


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that 
the Veteran's arterial occlusive disease of the right lower 
extremity is proximately due to or the result of a service-
connected disability, on either a causation or aggravation basis, 
is otherwise etiologically related to active military service, or 
was manifested to a compensable degree within one year of 
discharge.  

2.  A preponderance of the evidence is against finding that the 
Veteran has additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing medical care, 
or proximately caused by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Arterial occlusive disease of the right lower extremity was 
not due to, the result of, or aggravated by a service-connected 
disability, was not incurred in or aggravated by active military 
service, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2010).

2.  The Veteran is not entitled under the law to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for arterial 
occlusive disease of the right lower extremity claimed to be 
proximately caused by negligence on the part of VA in furnishing 
medical care.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the decision of the U.S. 
Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the Veteran has not 
demonstrated any prejudicial or harmful error in VCAA notice and, 
as discussed herein, the Board has identified none. 

In the present case, the Board notes that the RO advised the 
Veteran of what the evidence must show to establish entitlement 
to compensation under 38 U.S.C.A. § 1151 and what the evidence 
must show to establish entitlement to service connection on a 
secondary basis in notice letters sent in January 2006 and May 
2006, which were sent prior to the initial denial of the claims.  
The RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of his claims.  The RO further described what evidence that the 
Veteran should provide in support of his claims.  

In regard to Dingess notice requirements, the Veteran was advised 
regarding how VA assigns a disability rating and an effective 
date once the award of benefits has been established in the May 
2006 VCAA notice letter.  

Therefore, because the Veteran was provided with adequate notice 
with respect to his claims by way of the January 2006 and May 
2006 VCAA notice letters, the Board concludes that VA's duty to 
notify has been met, and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  

In regard to VA's statutory duty to assist, the Board notes that 
treatment records adequately identified as relevant to the claims 
have been obtained to the extent possible, and are associated 
with the claims folder.  Written statements from the Veteran are 
also included in the claims folder.   The record further shows 
that the Veteran underwent medical examination in May 2006 and 
medical opinions were obtained in May 2006 (secondary service 
connection) and September 2009 (38 U.S.C.A. § 1151) in connection 
with the claims.  The examination reports are deemed adequate for 
the purposes of this adjudication.   

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claims adjudicated herein.  In view of the foregoing, the Board 
will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although we have an obligation to provide reasons or 
bases supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (Board must review the entire record, but does not have to 
discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, in 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Lay persons can also provide an eye-witness account 
of an individual's visible symptoms.  See Davidson v. Shinseki, 
581 F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").


A.  Service connection 

In the present case, the Veteran appears to contend that an 
altered gait due to his service-connected left leg disability has 
caused or aggravated his claimed right leg disorder.  See May 
2006 letter from the Veteran; see also hearing transcript, page 
4.  He seeks entitlement to service connection on such basis.       

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

During the pendency of this claim and appeal, an amendment was 
made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, supra, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection may be 
made.  This had not been VA's practice, which suggests that the 
amendment amounts to a substantive change.  The present case 
predates the regulatory change.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

The evidentiary record clearly shows a current diagnosis of 
arterial occlusive disease of the right lower extremity.  
Specifically, when the Veteran underwent a VA medical examination 
in May 2006 in connection with his claim, he was diagnosed with 
"arterial occlusive disease of the right lower extremity, status 
post right femoral, popliteal thrombectomy in 2004, now with 
clotted right popliteal aneurysm but with some collateral 
circulation, however with arterial insufficiency and 
claudication" by the examining physician.   The Veteran's 
treatment records relevant to the claim/appeal period included in 
the claims folder also include similar findings of a current 
disorder affecting his right lower extremity.  Thus, in 
consideration of the foregoing, the Board finds that the current 
existence of arterial occlusive disease of the right lower 
extremity is established.  

The Board finds, however, that the evidentiary record weighs 
against a finding that the Veteran's current arterial occlusive 
disease of the right lower extremity was caused or aggravated by 
his service-connected phlebitis of the left leg with obliteration 
of deep venous circulation, for reasons explained below.  

The Veteran's treatment records from May 2004 to April 2010 are 
of record, and document the medical history pertaining to the 
development and treatment of his disorder of the right lower 
extremity.  It is observed that the May 2006 VA medical examiner 
wrote in the examination report that the Veteran was first 
recognized as having arterial insufficiency of the right lower 
extremity in June 2004.    The Veteran also reported at the 
Travel Board hearing that his right leg problems began in 
approximately May 2004.  See hearing transcript, page 5.  His 
report is consistent with the medical evidence of record, and is 
deemed credible.

It is additionally noted that service connection for phlebitis of 
the left leg with obliteration of deep venous circulation has 
been established since January 1, 1984, which is many years 
before the development of the Veteran's right leg problems.    

The Board notes that the only competent medical opinion 
addressing the relative probability of a nexus relationship 
between the Veteran's claimed disorder of the right lower 
extremity and his service-connected disability involving the left 
lower extremity is the one provided by the May 2006 VA examining 
physician.  As noted above, the Veteran underwent a medical 
examination in connection with his claim in May 2006.  At that 
time, the examining physician examined and interviewed the 
Veteran, reviewed the claims folder, and conducted a physical 
examination of his right lower extremity.  Based on such 
examination and review, the examiner concluded that the diseases 
present in the Veteran's respective lower extremities were 
"completely different, and unrelated."  In support of his 
conclusion, he explained that, in the left lower extremity, was 
longstanding deep venous disease and, on the right, was arterial 
disease.  He noted that, there had been no diagnosis of a 
hypercoagulability disorder, and even if that were so, relating 
the arterial and venous conditions would be problematic.  He 
further explained that, known risk factors for the arterial 
disease were particularly the Veteran's smoking history, along 
with dyslipidemia.  The examiner then wrote that the Veteran's 
arterial disease of the right lower extremity is not secondary to 
the venous disease of his left lower extremity.  

Because the examiner has medical expertise and his opinion is 
based on review of the claims folder, examination and interview 
of the Veteran, and medical principles discussed in support of 
his conclusion that the Veteran's claimed disorder of the right 
lower extremity is not secondary to his service-connected left 
leg disability, the Board finds that the medical opinion is 
adequate for the purposes of this adjudication and affords it 
great probative weight.  

While the Veteran has repeatedly asserted that there exists a 
nexus relationship between his claimed right leg disorder and his 
service-connected left leg disability, he, as a layperson, does 
not have the medical expertise necessary to render a competent 
medical opinion regarding such a relationship in this case.  
Further, the May 2006 VA examining physician, who does possess 
medical training, concluded that there was no such nexus 
relationship, after review of the claims folder and examination 
and interview of the Veteran, as stated above.  The probative 
value of the competent medical opinion provided by the May 2006 
examiner far outweighs the lay assertions by the Veteran and his 
representative in resolving the medical question of whether his 
claimed right leg disorder is related to the left leg disability.

Thus, for the foregoing reasons, the Board finds that a 
preponderance of the evidence is against a finding that the 
Veteran's claimed disorder of the right lower extremity has been 
caused or aggravated by service-connected phlebitis of the left 
leg.  Thus, service connection is not warranted on a secondary 
basis.    

Moreover, the Veteran does not allege, and the evidence of record 
does not show, that his claimed disorder is otherwise related to 
his period of active military service or that it was manifested 
to a compensable degree within one year after his separation from 
service (from February 1966 to February 1967), as will be 
explained below.  

In giving the fullest possible consideration to this claim on 
appeal, we note that direct service connection may be granted for 
residuals of disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a 
general matter, service connection for a disability on the basis 
of the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety 
days or more of active service, and certain chronic diseases, 
such as cardiovascular disease, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The record in this case reflects that the Veteran had active 
service from June 1964 to February 1966.  The STRs are devoid of 
any complaints or findings referable to the claimed disorder 
affecting the right lower extremity, and the first clinical 
evidence of any complaint ot treatment indicating the presence of 
such a disorder is not shown until many years after discharge 
from service, as explained above.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  It is notable that the Veteran has 
not contended otherwise.  Consequently, service connection for 
his claimed right leg disorder is not warranted on either a 
direct basis or on a presumptive basis as a chronic disease.  38 
C.F.R. §§ 3.303, 3.307, 3.309.

Therefore, based upon the reasons and bases set forth above, the 
Board finds the evidence preponderates against finding that the 
Veteran's arterial occlusive disease of the right lower extremity 
is related to service-connected phlebitis of left leg (which is 
his only service-connected disability) or is otherwise related to 
his period of active service, or was manifested within the first 
year following service.  Consequently, the benefit-of-the-doubt 
doctrine is not for application in this case.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  The 
appeal is therefore denied.

B.  Compensation under 38 U.S.C.A. § 1151 

The Veteran is alternatively seeking compensation for additional 
disability involving his right lower extremity which he believes 
is due to treatment he received from VA between August 2004 and 
November 2004.  

In analyzing claims under section 1151, it is first important to 
note that the law underwent significant amendment, effective for 
claims filed on or after October 1, 1997.  Because the Veteran 
filed his claim under the provisions of section 1151 in 2005, the 
post-October 1, 1997, version of the law and regulation will be 
applied.  38 C.F.R. § 3.361; VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or 
surgical treatment results in additional disability or death that 
is not the result of the claimant's own willful misconduct or 
failure to follow instructions, compensation may be awarded in 
the same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. §§ 3.361.

In order to constitute a qualifying additional disability, the 
proximate cause of the additional disability must have been (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment, or examination, or (2) 
an event not reasonably foreseeable.  These provisions of law 
apply to claims received by VA on or after October 1, 1997.  38 
C.F.R. § 3.361(a).

In determining whether a veteran sustained additional disability, 
VA compares such veteran's condition immediately before the 
beginning of the hospital care or medical or surgical treatment 
upon which the claim is based to the veteran's condition after 
such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  
Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  In 
addition, the proximate cause of death is the action or event 
that directly caused the death, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care or medical or surgical 
treatment caused that disability; and (1) VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (2) VA furnished the hospital care or medical 
or surgical treatment without the veteran's informed consent.  
Determinations as to whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is determined based on 
what a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, but 
must be one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  As 
specified in 38 C.F.R. § 3.361(d)(2), in determining whether an 
event was reasonably foreseeable, VA will consider whether the 
risk of that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32. 

In evaluating the Veteran's claim herein, the Board will consider 
whether the evidentiary record shows that he has additional 
disability caused by negligent VA medical treatment.  See 
38 U.S.C.A. § 1151(a)(1).  

In September 2009, a medical expert opinion based on review of 
the claims folder was obtained from a physician, Dr. B.R., in 
connection with the claim.  

The reviewing physician considered the following contentions of 
the Veteran: (1) it was negligent on the part of VA to order a 
Jobst stocking for the right lower extremity status in August 
2004, so soon after he underwent vascular surgery in May 2004, so 
that an aneurysm or thrombus developed just superior to where the 
Jobst stocking ended because the Jobst stocking was not fitted 
properly and was too tight; (2) it was negligent on the part of 
the VA physician on November 11, 2004, when the Veteran developed 
severe pain and cramping in right leg, not to have elicited a 
pulse on the popliteal artery behind the knee, and that the 
problem was wrongly diagnosed as a venous problem rather than an 
arterial one and that this caused delay in diagnosing the real 
problem, which hastened the irreversible development of blockage 
of blood flow; (3) because of carelessness in his VA treatment, 
the blockage of blood flow was allowed to progress to the point 
where another thrombectomy to improve the blood flow is now 
impossible. 

In the examination report, the reviewing physician provided a 
thorough summary of the VA treatment records relevant to the 
Veteran's claim.  He made note that the Veteran's STRs were not 
applicable.  In this regard, the Board observes that those 
records are devoid of any complaints, findings, or treatment for 
arterial occlusive disease of the right lower extremity and, as 
noted above, the Veteran has reported that his right leg problems 
did not begin until 2004.  As noted above, he had active military 
service from June 1964 to February 1966.    

The reviewing physician then provided the summary below of the 
relevant post-service treatment records contained in the claims 
folder, as noted below.  

On May 31, 2004, the Veteran underwent vascular surgery for right 
lower extremity ischemia due to a thrombus.  During the 
procedure, the organizing thrombus was removed from the femoral, 
popliteal, and tibial arteries.

On August 20, 2004, some stasis at the ankle level was noted 
following the femoral/popliteal thrombectomy, and compression 
stockings were ordered.  The Veteran was fitted for Jobst 
stockings the same day.

On November 11, 2004, the Veteran's symptoms recurred and he was 
seen by a VA-LSU physician.  It was noted that the Veteran was 
concerned that he had a recurrence of thrombus.  The diagnosis 
was lower extremity pain, may be having intermittent claudication 
with lower extremity pain on ambulation. 

On November 18, 2004, the Veteran's duplex scan showed, not deep 
venous thrombosis (DVT) on the right, but aneurismal dilatation 
of the popliteal artery up to 2.9 cm, which appeared occluded.  
Vascular surgery consultation was recommended.

The reviewing physician further included relevant treatment notes 
from May 2004 to November 2004 in the September 2009 examination 
report.  

Based on his review of the record, and after providing a thorough 
summary of pertinent VA treatment records, the reviewing 
physician concluded that the compression stocking had not caused 
any aneurysm, explaining that there was no mechanism by which the 
compression stocking was capable of doing that.  He added that a 
recurrent thrombus at the site of arterial 
surgery/catheterization is a known, inherent, frequent, 
complication of vascular surgery procedures.  He also wrote that, 
because the emergency physician's note dated November 11, 2004, 
clearly noted that pulses were noted on doppler to pedal and PT 
(posterior tibial) artery, the Veteran's contention that a pulse 
was not elicited was false.  The reviewing physician then 
concluded that the Veteran's contention that VA treatment caused 
a blockage of blood flow which was allowed to progress to the 
point where another thrombectomy to improve the blood flow was 
impossible was "baseless."  

The Board notes that the reviewing physician has medical 
expertise, and cited relevant evidence contained in the claims 
folder and medical principles in support of his conclusion.  
Furthermore, there is no competent medical opinion of record to 
the contrary.  For these reasons, the Board finds the medical 
opinion of the September 2009 reviewing physician to be of great 
probative value in resolving the medical question of whether 
there is a relationship between the treatment provided and/or not 
provided by VA, and the presence of additional disability 
thereafter, to the extent any additional disability exists.    

Although the Veteran has repeatedly contended that he has 
additional disability as a result of negligent treatment he 
received from VA from August 2004 to November 2004, the Board 
affords the opinion provided by the September 2009 reviewing 
physician more probative value because he, unlike the Veteran, 
has expertise in the subject matter of the etiology, diagnosis, 
and treatment of medical disorders, and is able to render a 
competent opinion with respect to the medical question of whether 
the Veteran has additional disability caused by VA treatment or 
an event which was not reasonably foreseeable.  With all due 
respect for the sincerity of the Veteran, as a layperson without 
relevant medical qualifications he is not competent to render 
such an opinion in this case. 

Thus, for the foregoing reasons, the Board concludes that the 
competent and probative evidence of record is against a finding 
that the Veteran has suffered additional disability due to VA 
treatment or proximately caused by an event not reasonably 
foreseeable.  Because the Board has concluded that the 
preponderance of the evidence is against the claim, entitlement 
to compensation benefits under 38 U.S.C.A. § 1151 is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arterial occlusive disease 
of the right lower extremity, claimed as secondary to service-
connected phlebitis of the left leg with obliteration of deep 
venous circulation, is denied.  

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for arterial occlusive disease of the right 
lower extremity is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


